                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF ALABAMA
                              NORTHERN DIVISION

UNITED STATES OF AMERICA                   )
                                           )
       v.                                  )      CASE NO. 2:21-cr-49-MHT-JTA
                                           )
WILLIAM LEE HOLLADAY, III                  )
DEBORAH IRBY HOLLADAY                      )
WILLIAM RICHARD CARTER, JR.                )
GREGORY EARL CORKREN                       )
DAVID WEBB TUTT                            )
THOMAS MICHAEL SISK                        )

        FEDERAL RULE OF CRIMINAL PROCEDURE 5(F) ORDER
       Pursuant to the Due Process Protections Act, the Court confirms the United States’

obligation to disclose to the defendants all exculpatory evidence - that is, evidence that

favors the defendants or casts doubt on the United States’ case, as required by Brady v.

Maryland, 373 U.S. 83 (1963) and its progeny, and ORDERS the United States to do so.

The government has a duty to disclose any evidence that goes to negating the defendants’

guilt, the credibility of a witness, or that would reduce a potential sentence. The defendants

are entitled to this information without a request. Failure to disclose exculpatory evidence

in a timely manner may result in consequences, including, but not limited to, exclusion of

evidence, adverse jury instructions, dismissal of charges, contempt proceedings,

disciplinary action, or sanctions by the Court.

       DONE this 24th day of February, 2021.

                                           /s/ Jerusha T. Adams
                                           JERUSHA T. ADAMS
                                           UNITED STATES MAGISTRATE JUDGE
